Parker, J. —
This is an action for divorce in which each party seeks a decree against the other. The trial court awarded decree of divorce in favor of the defendant, and also awarded her suit money and thirty dollars per month alimony. Both parties have appealed to this court. The plaintiff contends that the trial court erred in refusing to grant the divorce in his favor and that the award of suit money and alimony to the defendant is excessive. The defendant contends that the trial court erred in not awarding her a more liberal allowance.
A painstaking review of the evidence convinces us that the decree should be affirmed in all respects. We refrain from discussing here the distressing facts disclosed by the evidence. There are no questions of law involved calling for serious consideration.
The decree is affirmed.
Morris, Mount, Holcomb, and Fullerton, JJ., concur.